mr
Case 3:19-cv-00427-C-BT Document 11 Filed 03/01/19 Pageiof9 PagelD 94
\

or pS -
Sr ke EL i?
hal

  
   

we UNITED STATES DISTRICTCOURT
A FOR THE NORTHERN DISTRICT OF TEXAS/9 HAR ~ 1] AM HH: 43
DALLAS DIVISION
CEPUTY CLERK
E. DRAKE § Case Number: No. 3:19-427- ~
§
v. §
§
M. WAMCZYK, ET AL
Defendants

PLAINTIFFS RESPONSE TO MAGISTRATE’S RECOMMENDATIONS
AND REQUEST FOR A EVIDENTIARY HEARING

TO THE HONORABLE JUDGE OF SAID COURT:

NOW INTO COURT, comes and appears E. V. DRAKE (“Plaintiff”) a person of the
full age of majority, respectfully show the following:

1. Plaintiff in the above entitled, numbered, and styled cause of action hereby
files this response to the Courts conclusions and recommendations pursuant to the above
cause of action.

2. Plaintiff objects to the Courts denial of his IFP.

3. Plaintiff objects to the Southern District of Texas transfer to the Northern
District division, and request that the above cause of action is remanded back to the Southern
District of Texas, pursuant to federal statutes and rules.

4. Plaintiff demands an evidentiary hearing on allegations of an alleged sanction
order by the Eastern District of Texas. Plaintiff plans to subpoena judges, defense attorneys,
and others in preparation for his hearing. Plaintiff plans to cross-examine Magistrate Rebecca

Rutherford on the stand. Plaintiff anticipates that the hearing will take 2 days of testimony

because presently Plaintiff is undergoing medical treatments.

 
Case 3:19-cv-00427-C-BT Document11 Filed 03/01/19 Page 2of9 PagelD 95

5. Magistrate Rebecca Rutherford listed many lawsuits that the Plaintiff has
filed in her short recommendation, but failed to annex the alleged sanction order by the
Eastern District of Texas. Thus, if there is such a sanction that would prevent the Plaintiff
from filing petitions in the Northern District of Texas, and if the Magistrate failed to file this
order as evidence of why she took such actions against the Plaintiff, it would ensue that the
magistrate’s conclusions and recommendations are frivolous, too vague, and irresponsible to
be believed. Such legal drafting would be comparable to high school students, let alone a
judge. Evidence 101, any orders that a party is referring to must be annexed to the legal
pleading for reference or referred to the courts record in some manner—otherwise, the
alleged order is not relevant but frivolous and or used out of its context. Plaintiff assuming
that the magistrate did attend law school should know better than to refer to an order that is
not annexed as evidence or referred to in some manner that is in the courts record.

6. Plaintiff demands an evidentiary hearing, and limited discovery pursuant to
the alleged sanction order from Eastern District of Texas, afterwards Plaintiff request remand
of the above cause back to the Southern District of Texas. Plaintiff likewise demands that the
Court files the alleged sanction order from the Eastern District of Texas into the Courts
record that it refers to in its February 22, 2019 recommendation. See Exhibit 1. The appeals

courts and the Plaintiff would like to view this alleged sanction order.

Respectfully submitted,

 

EZ

Eric Drake
903-453-7880

 
Case 3:19-cv-00427-C-BT Document 11 Filed 03/01/19 Page 3of9 PagelD 96

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
E. DRAKE § Case Number: No. 3:19-427-C (BT)
§
Vv. §
§
M. WAMCZYK, ET AL

Defendants

ORDER ON PLAINTIFFS’ REQUEST FOR A EVIDENTIARY HEARING

ORDER SETTING EVIDENTIARY HEARING for at

 

M on May, 2019

 

The court has determined that this case requires an evidentiary hearing on the captioned
matter, and to have an orderly, fair, and efficient presentation and resolution, ORDERS AS
FOLLOWS:

1. Hearing Date. The court hereby sets an evidentiary hearing and orders counsel for the
parties to prepare for and attend an evidentiary hearing on the captioned matter at the date and
time indicated above. The hearing is set before Judge Sam R Cummings, 1100 Commerce Street,
Dallas, TX 75242.

2. Discovery. This order also allows limited discovery of any person the Plaintiff deems
necessary to depose to disprove that there is a sanction order preventing him from filing petitions
in the Northern District of Texas, which includes: state and federal judges, attorneys, clerks, or
anyone else. Responses and objections to any discovery request(s) served on a party (including
discovery as to experts) shall be served no later than 15 business days after receipt of such

request(s). Depositions may be scheduled no less than 10 business days’ notice to the opposing

party. If (a) either party fails to timely respond to a discovery request, (b) either party or any of

 

 
Case 3:19-cv-00427-C-BT Document11 Filed 03/01/19 Page 4of9 PagelD 97

such party’s witnesses expected to testify at trial fails to appear for deposition, or (c) a discovery
issue arises during any deposition, the Court will consider any appropriately filed motion to
compel or motion for protective order on an expedited basis. Any discovery motion filed with the
Court must contain a certification that the moving party attempted to reach an amicable resolution

of the dispute prior to filing the motion and must set forth in detail such efforts.

ORDERED on the date electronically printed below the court’s signature.

Senior Judge Sam R Cummings, 1100 Commerce Street, Dallas, TX 75242.

 

Sam R. Cummings

 

 
 

Case 3:19-cv-00427-C-BT Document 11 Filed 03/01/19 Page5of9 PagelD 98

Exhibit 1

Magistrate’s February 22, 2019
Conclusions and Recommendations
Case SIOovOOO-CRT Monument FiiO200 Ragedats Payal so

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

KLAGER E. DRAKE, §
Plaintiff, §
§

V. § No. 3:19-427-C (BT)
§
M. AMCZYK, ET AL., §
Defendants. §

FINDINGS, CONCLUSIONS, AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

Pursuant to the provisions of 28 U.S.C. § 636(b) and an order of the
District Court, this case has been referred to the United States Magistrate Judge.
For the following reasons, the Court recommends that Plaintiffs motion to
proceed in forma pauperis be denied, and that his complaint be dismissed based
on sanctions imposed by the United States District Court for the Eastern District
of Texas.

I,

Plaintiff Klager E. Drake, who is also known as Eric Drake, filed this pro se
civil action against Defendants M. Amczyk, Rakhee P. Sharma, Pawan Sharma, 7-
Eleven, Inc., the Texas Lottery Commission, and the Multi-State Lottery
Commission.

This not Plaintiff's first foray into the federal courts; he has failed

numerous federal cases. The Eastern District of Texas recently noted Plaintiffs

 
CG8S8 2:39-01000427CGBBT DDocnreant.10 FFdd@ea22199 PRage’Ddb4 PAggiDien

vexatious litigation practices and imposed sanctions against him. That court
stated:

Drake has a long history of vexatious litigation in the Eastern District
of Texas and other districts across the United States and has been
prohibited from proceeding in forma pauperis with any civil action in
the Eastern District of Texas without first obtaining leave to proceed in
forma pauperis. See Eric Drake v. Travelers Indem. Co. Consumer
Cty. Mut. Ins. Co., No. 2:11-CV-00318-MHS-CMC (No. 11).
Respondents’ Motion includes a list of cases filed by Drake over the last
seven years that is more than a page in length, including the following
cases in the Eastern District: Eric Drake v. Travelers Indem. Co.
Consumer Cty. Mut. Ins. Co., inthe United States District Court for the
Eastern District of Texas, Marshall Division, Civil Action No. 2:11-CV-
318; Eric Drake v. Travelers Casualty Insurance Co., et al., in the
United States District Court for the Eastern District of Texas, Marshall
Division, Civil Action No. 2:11-CV-516; Eric Drake v. Bank of America,
in the United States District Court for the Eastern District of Texas,
Marshall Division, Civil Action No. 2:11-CV-515; Eric Drake v. Mary
Smith, et al., in the United States District Court for the Western
District of Texas, Waco Division, Civil Action No. W-12-MC-152; Eric
Drake v. Wendell Withrow, et al., in the United States District Court,
Eastern District of Texas, Marshall Division, Civil Action No. 2:11-CV-
303; Eric Drake v. Mercedes Benz U.S.A., in the United States District
Court for the Eastern District of Texas, Marshall Division, Civil Action
No. 2:12-CV-00041; Eric Drake v. Penske Truck Leasing Co., L.P.,
Navistar International Corp., and Gallagher Basset Services, Inc., in
the United States District Court for the Eastern District of Texas,
Marshall Division, Civil Action No. 2:11-CV-00183; Eric Drake v.
Penske Truck Leasing Co., L.P., in the United States District Court for
the Eastern District of Texas, Sherman Division, Case No. 4:12-CV-
264; In re: Eric Drake, in the United States District Court for the
Eastern District of Texas, Sherman Division, Case No. 4:11-MC-037; In
re: Eric Drake, in the United States District Court for the Eastern
District of Texas, Sherman Division, Case No. 4:11-MC-043; In re Eric
Drake, in the United States District Court for the Eastern District of
Texas, Sherman Division, No. 4:16-MC-000371228.

In re Eric Drake, 2018 WL 912894, at *1 n.2 (E.D. Tex. Jan. 10, 2018), rec.

adopted, 2018 WL 905560 (E.D. Tex. Feb. 15, 2018).

2

 
CGas3:99-71900427E03BT DBoGumANL 10 FAdwew2299 PReg@aob4 PAggutie2

The Eastern District of Texas imposed the following sanctions against
Plaintiff in 2012:

Eric Drake is prohibited from proceeding in forma pauperis with any

civil action in this court — whether he filed it in this court, he filed it

in another court and it was removed to this court, or he filed in

another federal court and it was transferred to this court — unless he

first obtains from a district judge of this court leave to proceed in
forma pauperis in this court. Ifa civil action is removed or transferred

to this court, the case will be subject to summary dismissal unless,

within 30 days of the date of removal or transfer, Drake seeks, in

writing, leave from a district judge of this court to proceed in this
court.
Eric Drake v. Travelers Indem. Co. Consumer Cty. Mut. Ins. Co., No. 2:11-ev-
00318-MHS-CMC, Dkt. No. 11 at 6 (E.D. Tex. Mar. 16, 2012).

This Court routinely “honors sanctions imposed by other federal district
courts in Texas.” Roy v. Ass’n Comm. to Elect Rev. Dr. Kamal K. Roy, 2008 WL
1970945, at*2 (N.D. Tex. May 5, 2008); see also Balawajder v. Scott, 160 F.3d
1066, 1067 (5th Cir. 1999) (affirming dismissal of a prisoner’s federal action
based on district court’s policy of enforcing sanctions imposed by other federal
courts in Texas). Based upon the sanctions previously imposed against Plaintiff,
this Court concludes that his motion to proceed in forma pauperis should be

denied, and he should not be permitted to pursue the instant action until he has

complied with the sanction order requiring him to seek leave in writing from a

district judge of this court to proceed in forma pauperis in this court.

 
Css 39F-c00O{2T-BBT DDoemeaht10 FRaa@bO2499 PRag@obP4 PRagkILLE3

TIT.
The Court recommends that Plaintiffs motion to proceed in forma

pauperis be denied and that this case be dismissed without prejudice to Plaintiffs

Qe

ORD
GISTRATE JUDGE

re-filing after he has complied with the sanction order.

Signed February 22, 2019.

  
   

 

REBECCA RUTH
UNITED STATES

INSTRUCTIONS FOR SERVICE AND
NOTICE OF RIGHT TO APPEAL/OBJECT
A copy of this report and recommendation shall be served on all parties in
the manner provided by law. Any party who objects to any part of this report and
recommendation must file specific written objections within 14 days after being
served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. Civ. P. 72(b). To be
specific, an objection must identify the specific finding or recommendation to
which objection is made, state the basis for the objection, and specify the place in
the magistrate judge's report and recommendation where the disputed
determination is found. An objection that merely incorporates by reference or
refers to the briefing before the magistrate judge is not specific. Failure to file
specific written objections will bar the aggrieved party from appealing the factual
findings and legal conclusions of the magistrate judge that are accepted or
adopted by the district court, except upon grounds of plain error. See Douglass
v. United Services Automobile Ass'n, 79 F.3d 1415, 1417 (5th Cir. 1996).
